Citation Nr: 1815514	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO. 15-34 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for right shoulder degenerative joint disease (DJD).

2. Entitlement to a rating in excess of 10 percent for hiatal hernia with gastroesophageal reflux disease (GERD) and stomach sessile polyps.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1953 to January 1976 with both the United States Navy and the United States Air Force during different periods.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA). In a statement of the case (SOC) issued on July 22, 2015, the RO indicated that the Veteran was entitled to a 30 percent disability evaluation for service-connected right shoulder DJD. In a subsequent supplemental statement of the case (SSOC), the RO stated that the tentative grant for an increased rating was a clear and unmistakable error and continued a rating of 20 percent for right shoulder DJD. A rating decision was not issued for the increased rating, and the Veteran's ratings codesheet does not reflect a rating in excess of 20 percent for right shoulder DJD during any period on appeal. Accordingly, the tentative increased rating was never effectuated, and the only issue before the Board with respect to right shoulder DJD is that of entitlement to a rating in excess of 20 percent.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. From August 17, 2010, to December 20, 2011, the Veteran's right shoulder DJD was characterized by abduction limited to 80 degrees with pain beginning at 40 degrees and guarding of movement.

2. From December 21, 2011, to September 19, 2013, the Veteran's right shoulder DJD was characterized by abduction limited to 15 degrees and pain with motion.

3. Since September 20, 2013, the Veteran's right shoulder DJD has been characterized by abduction limited to 50 degrees with pain beginning at 45 degrees and guarding of movement.

4. Throughout the period on appeal, the Veteran's hiatal hernia with GERD and stomach sessile polyps has been characterized by persistently occurring epigastric distress, with dysphagia, pyrosis, and regurgitation, accompanied by substernal, arm, or shoulder pain, productive of considerable impairment of health.


CONCLUSIONS OF LAW

1. The criteria for a rating of 30 percent, but no higher, from August 17, 2010, to December 20, 2011, for right shoulder DJD have been met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5201, 5202 (2017).

2. The criteria for a rating of 40 percent, but no higher, from December 21, 2011, to September 19, 2013, for right shoulder DJD have been met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5201, 5202 (2017).

3. The criteria for a rating of 30 percent, but no higher, from September 20, 2013, for right shoulder DJD have been met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5201, 5202 (2017).

4. The criteria for a rating of 30 percent, but no higher, for hiatal hernia with GERD and stomach sessile polyps have been met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.114, Part 4, Diagnostic Code 7346 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012)) defined VA's duty to notify and assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326 (a) (2017).
There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). Furthermore, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C. §5103A (c)(2). All records pertaining to the conditions at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)). 

With regard to the duty to assist, the Veteran's pertinent post-service treatment records, including private treatment records, have been secured to the extent possible. In addition, the RO afforded VA examinations in September 2013 and February 2011. The Veteran has not challenged the adequacy of these examinations. Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). Accordingly, the Board finds that VA's duty to assist has been met. See 38 C.F.R. § 3.159 (c)(4).

II. Legal Criteria & Analysis

Right Shoulder DJD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 
38 U.S.C. § 1155. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active military service and their residual conditions in civil occupations. 
38 U.S.C. § 1155; 38 C.F.R. § 4.1. It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21.

In relevant part, 38 U.S.C. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay testimony is competent to establish the presence of observable symptomatology). Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible. See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2017).

In both initial rating claims and increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on only what the evidence shows as it relates to the claim.

Service connection for right shoulder DJD, initially claimed as residual fracture of the right shoulder, was granted in an April 1977 rating decision. The RO rated the disability solely for other impairment of the humerus and assigned a 20 percent disability rating effective. This appeal arises from an increased rating claim filed on August 17, 2010.

The regulations establish a general rating formula for other impairment of the humerus. 38 C.F.R. § 4.71a. Under the General Rating Formula, a 20 percent evaluation is warranted for malunion with moderate deformity, whether it is the major or minor extremity. A 20 percent evaluation is also warranted for recurrent dislocation with infrequent episodes, and guarding of movement only at shoulder level, whether it is the major or minor extremity. A 30 percent evaluation is warranted for malunion with marked deformity, whether it is the major or minor extremity. In addition, a 30 percent evaluation is warranted for the major joint when there is recurrent dislocation at the scapulohumeral joint with frequent episodes and guarding of all arm movements. A 50 percent evaluation is warranted for the major joint when there is nonfibrous union. A 60 percent evaluation is warranted for the major joint when there is nonunion (false flail joint). Finally, 80 percent evaluation is warranted for the major joint when there is loss of head (flail shoulder). 38 C.F.R. § 4.71a.

Degenerative arthritis is rated under Diagnostic Code 5003. The Diagnostic Code provides a 20 percent disability rating for degenerative arthritis substantiated by X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations. 38 C.F.R. § 4.71a.

Limitation of motion of the arm at the shoulder is rated under Diagnostic Code 5201. Diagnostic Code 5201 provides a 20 percent disability rating for limitation of motion of the major arm at shoulder level; a 30 percent disability rating for limitation of motion of the major arm midway between the side and shoulder level; and a maximum 40 percent rating for limitation of motion of the major arm to 25 degrees from the side. 38 C.F.R. § 4.71a.

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 
38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria. DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). In VA Fast Letter 06-25 (November 29, 2006), To properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion (ROM), if feasible. It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability. Additionally, under VAOPGCPREC 9-2004 (Sept. 17, 2004), separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for limitation of flexion and limitation of extension of a single knee joint.

A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). And although VA is required to apply 
38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion, where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, these regulations are not for application. Johnston, 10 Vet. App. at 84-85. Moreover, pain itself does not constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Id.; see 38 C.F.R. § 4.40.

In February 2011, the Veteran underwent a VA examination of his right shoulder. The Veteran reported pain, stiffness, weakness, decreased speed of motion, and flare-ups of the right shoulder. An ROM test revealed abduction limited to 80 degrees with pain beginning at 40 degrees. The examiner also noted guarding of movement. June 2010 x-rays cited by the examiner revealed mild degenerative changes and moderate acromioclavicular arthrosis suggesting possible shoulder impingement. However, the examiner indicated that there were no deformities or ankylosis of the right shoulder. The examiner also indicated that the Veteran is right-handed.

The Veteran visited a VA treatment provider on December 21, 2011, with complaints of right arm and hand numbness and pain. The Veteran reported not being able to move his right shoulder much or engage in recreational activities. He also reported using his left arm most of the time, having a weak right hand grip, and experiencing right-sided neck pain. A physical examination revealed active abduction to approximately 15 to 20 degrees, pain throughout the ROM, significant atrophy of the right deltoid muscle, and somewhat less muscle bulk of the right side shoulder girdle and arm than the left side. In addition, the examination revealed decreased sensation over lateral upper arm consistent with auxiliary nerve distribution as well as decreased right shoulder muscle strength. An electromyography (EMG) did not reveal electrodiagnostic evidence of acute right cervical radiculopathy or plexopathy.

An additional VA examination took place on September 20, 2013. The Veteran reported flare-ups resulting in shoulder and neck pain, difficulty carrying, and pain all day and night. An ROM test revealed abduction limited to 50 degrees with pain beginning at 45 degrees and guarding of movement. The examiner did not note any deformities or ankylosis of the right shoulder.

The Board finds, first, that a rating of 30 percent for right shoulder DJD from August 17, 2010, to December 20, 2011, is warranted. Under Diagnostic Code 5201, motion of the major arm limited to midway between the side and shoulder level of the major arm warrants a 30 percent disability evaluation. The February 2011 VA examination revealed abduction of the Veteran's right arm - his major arm - limited to 80 degrees, but with pain beginning at 40 degrees. Therefore, based on evidence of painful motion beginning approximately midway between the side and shoulder level of the Veteran's major arm, the criteria for a 30 percent rating for right shoulder DJD from August 17, 2010, to December 20, 2011, have been met. Simultaneously, the Board notes that the VA examination did not reveal any deformity of the right shoulder or humerus, including nonfibrous union or nonunion. It also did not reveal loss of the humeral head. There is no evidence to doubt the credibility of the VA examiner. Accordingly, the criteria for a rating in excess of 30 percent for right shoulder DJD from August 17, 2010, to December 20, 2011, have not been met. See 38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5201, 5202.

Secondly, the Board finds that a rating of 40 percent for right shoulder DJD from December 21, 2011, to September 19, 2013, is warranted. During the Veteran's December 21, 2011, visit to his VA treatment provider, a physical examination revealed a limitation of abduction to approximately 15 to 20 degrees. Under Diagnostic Code 5201, limitation of motion of the major arm to 25 degrees from the side warrants a maximum 40 percent disability evaluation. Therefore, the criteria for a 40 percent for right shoulder DJD from December 21, 2011, to September 19, 2013, have been met. However, neither the December 21, 2011, visit nor any other evidence from December 21, 2011, to September 19, 2013, reflects a deformity or loss of the humeral head. The Board finds no evidence to doubt the credibility of the Veteran's treatment providers. Accordingly, the criteria of a rating in excess of 40 percent for right shoulder DJD from December 21, 2011, to September 19, 2013, have not been met. See 38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5201, 5202.

Further, the Board finds that a rating of 30 percent for right shoulder DJD from September 20, 2013, is warranted. The VA examination performed on September 20, 2013, revealed a limitation of abduction of 50 degrees with pain beginning at 45 degrees. However, the examiner did not any deformities or loss of the humeral head of the right shoulder. As stated above, the Board finds no evidence to doubt the credibility of the Veteran's treatment providers or examiners. Therefore, the criteria of a rating of 30 degrees, but no higher, for right shoulder DJD from September 20, 2013, have been met. See 38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5201, 5202.

The Board has considered the applicability of the benefit-of-the-doubt doctrine, however because the preponderance of the evidence is against the Veteran's claim, for an increased rating higher than granted herein, that doctrine is not helpful to the Veteran. See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


	(CONTINUED ON NEXT PAGE)




Hiatal Hernia with GERD and Stomach Sessile Polyps

The Veteran's service-connected hiatal hernia with GERD and se stomach sessile polyps is evaluated under Diagnostic Code 7346. 38 C.F.R. § 4.114. Under the General Rating Formula, a 10 percent evaluation is warranted for two or more of the symptoms of a 30 percent evaluation with less severity. A 30 percent evaluation is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. Finally, a 60 percent evaluation is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 38 C.F.R. § 4.114, Diagnostic Code 7346.

On February 17, 2011, the Veteran underwent a VA examination of his hiatal hernia with GERD and stomach sessile polyps. The Veteran reported pyrosis and regurgitation. The examiner cited an August 2010 endoscopy that revealed diagnosis of gastritis, reflux esophagitis, gastroduodenitis, and benign neoplasm of the stomach. However, the examiner stated that the Veteran did not have a history of dysphagia, esophageal distress, vomiting, hematemesis, or melena. In a contemporaneous stomach, duodenum, and peritoneal adhesions examination, the Veteran reported experiencing persistent diarrhea.

The Veteran underwent an upper gastrointestinal (GI) endoscopy in December 2011. See VA gastroenterology diagnostic study report. The endoscopy revealed a normal hypopharynx, esophageal mucosal changes consistent with long-segment Barrett's esophagus multiple gastric polyps due to proton pump inhibitor medication, and nodules found in the duodenum.

In April 2012, the Veteran complained to his private physician, Dr. W., of chronic diarrhea following a right hemicolectomy with ileocolonic anastomosis.

A further upper GI endoscopy took place in March 2013. See S.G.M.C. endoscopy report. The private physician found nodules in the duodenal bulb and polyps in the gastric fundus and gastric body. The physician diagnosed the Veteran with benign neoplasm of the stomach, nonspecific abnormal findings in stool contents, abdominal pain of right upper quadrant, and unspecified disorder of stomach and duodenum.

In March 2013, the Veteran presented to Dr. W. and asked about switching his medication for his GERD, Nexium, due to his diarrhea. Dr. W. indicated that his diarrhea is related to ulcerations at anastomosis.

An additional VA examination took place in September 2013. The Veteran reported that he constantly clears his throat and experiences burning in the area of the upper sternum. He also endorsed symptoms of pyrosis, reflux, and regurgitation, and indicated that lifting or bending over aggravates his symptoms. In a contemporaneous stomach and duodenal conditions examination, the examiner acknowledged the March 2013 private upper GI endoscopy and determined that the findings did not appear to be related to the Veteran's service-connected hiatal hernia with GERD and stomach sessile polyps.

In a July 2015 VA preventive health and patient education note, epigastric pain was reported to be an active medical problem. Subsequently, in September 2015, the Veteran reported in a letter sent to the RO that he has constant heart burn and upper abdominal pain as well as trouble swallowing food and arm and shoulder pain. 

The Veteran submitted to another endoscopy in January 2016. See VA GI endoscopy results. The examiner did not find a cause for the Veteran's reported diarrhea.

Upon review of the record, the Board finds that a 30 percent for hiatal hernia with GERD and stomach sessile polyps is warranted. The Veteran's VA treatment records reflect that he continues to suffer from epigastric pain. The Veteran also endorsed symptoms of pyrosis and regurgitation in the September 2013 VA examination and in a September 2015 letter. Further, in the September 2015 letter, the Veteran reported difficulty swallowing and arm and shoulder pain in tandem with his hiatal hernia and GERD symptoms. As a result of these symptoms, according to the Veteran, he has had to follow a very strict diet, alter his sleeping arrangements, and has pain and a very tender abdomen "almost 24/7." See January 2012 correspondence. The Veteran, as a layperson, is competent to testify to observable symptomatology, such as pain, difficulty swallowing, heart burn, and regurgitation. See Layno v. Brown, 6 Vet. App. at 470. The Board also finds no evidence to doubt the Veteran's credibility. Moreover, the evidence reflects that the Veteran's hiatal hernia and GERD symptoms have resulted in considerable impairments, such as the inability to eat without a considerable risk of choking and bending over or lifting without aggravating symptoms. 

However, the Board also finds that the evidence of record does not support entitlement to a rating in excess of 30 percent for hiatal hernia with GERD and stomach sessile polyps. The Veteran has not endorsed symptoms of vomiting with material weight loss and hematemesis or melena with moderate anemia. The record also does not reflect severe impairment of health due to hiatal hernia with GERD and stomach sessile polyps. In this regard, the Board acknowledges the Veteran's reports of chronic diarrhea and his suggestion that it is related to his medication for GERD, Nexium. The Board finds that there is no competent evidence of record of a nexus between Nexium and his chronic diarrhea. See Layno, 6 Vet. App. at 470. Multiple endoscopies were performed by both private and VA treatment providers. Dr. W. indicated in March 2013 that his diarrhea is related to ulcerations at anastomosis. Further, the VA provider that conducted the January 2016 endoscopy did not find a cause for the Veteran's reported diarrhea. Therefore, there is insufficient evidence of a competent indication of a link between the Veteran's chronic diarrhea and his usage of Nexium. Accordingly, the criteria of a rating of 30 percent, but no higher, for hiatal hernia with GERD and stomach sessile polyps have been met. See 38 C.F.R. § 4.114, Part 4, Diagnostic Code 7346.

In considering the applicability of the benefit-of-the-doubt doctrine, the Board observes that the preponderance of the evidence is against the Veteran's claim for an increased rating higher than granted herein, and therefore the doctrine is not helpful to the Veteran. See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to a rating of 30 percent, but no higher, for right shoulder DJD from August 17, 2010, to December 20, 2011, is granted.

Entitlement to a rating of 40 percent, but no higher, for right shoulder DJD from December 21, 2011, to September 19, 2013, is granted.

Entitlement to a rating of 30 percent, but no higher, for right shoulder DJD from September 20, 2013, is granted.

Entitlement to a rating of 30 percent, but no higher, for hiatal hernia with GERD and stomach sessile polyps is granted.



____________________________________________
J. Schulman
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


